Citation Nr: 9923044	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-46 461	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured left femur with left hip impairment, currently 
evaluated as 20 percent disabling.
 
2.  Entitlement to an increased rating for residuals of a 
fractured left femur with left knee impairment, currently 
evaluated as 10 percent disabling.
 
3.  Entitlement to an increased rating for residuals of a 
fractured right radius and ulna, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1985 to March 1991.

2.	On August 10, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, in a written statement dated in April 1999, 
that a withdrawal of this appeal is requested; he expressed 
satisfaction with the currently assigned ratings.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


